DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Amendment filed on 11/21/2018. In the instant Amendment: Claims 1 and 11 have been amended. Claims 1-20 have been examined and are pending.  This Action is made FINAL. 
Response to Arguments
Rejections under 35 U.S.C. 101 is maintained. The body of the claim 11 does not positively recite any hardware elements. As recited in the body of the claim, the claimed system includes “verifying node” comprising a “computer processor.” The specification does not explicitly define the claimed “verifying node” or “computer processor” as only implemented in hardware. (See Specification at [0077], “one or more verifying nodes 104 may include a distributed storage instance. A distributed storage instance, as used herein, may include any locally stored portion or copy of a data structure used in distributed storage.”). One of ordinary skill in the art would understand that “verifying node” could be a virtual node (i.e., software) and “computer processor” could be implemented in software. See The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000 for details); See also Ex parte Strub (appeal 2010-005727), wherein “network node” could be a “virtual node,” which is a software embodiment. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the system in the preamble with the absence of a hardware element in the body of the claim fails to make the claim statutory under 35 U.S.C. 101. See Am. Med. Sys., Inv. v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). See also Ex Parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Applicants’ arguments with respect to amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Regarding claim 11, the claim is directed to a system. However, the body of the claim does not positively recite any hardware elements. As recited in the body of the claim, the claimed system includes “verifying node” comprising a “computer processor.” The specification does not explicitly define the claimed “verifying node” or “computer processor” as only implemented in hardware. (See Specification at [0077], “one or more verifying nodes 104 may include a distributed storage instance. A distributed storage instance, as used herein, may include any locally stored portion or copy of a data structure used in distributed storage.”). One of ordinary skill in the art would understand that “verifying node” could be a virtual node (i.e., software) and “computer processor” could be implemented in software. See The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000 for details); See also Ex parte Strub (appeal 2010-005727), wherein “network node” could be a “virtual node,” which is a software embodiment. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the system in the preamble with the absence of a hardware element in the body of the claim fails to make the claim statutory under 35 U.S.C. 101. See Am. Med. Sys., Inv. v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). See also Ex Parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Applicant may amend the claims to explicitly recite a “hardware processor.” 
Regarding claims 12-20, claims 12-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 11, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of Edwardsson (“Edwardsson,” US 20190370504, filed May 30, 2018). 
Regarding claim 1, Havilio discloses a method of cryptographic authorization of wireless communications (Havilio [0124], [0132]. The client application can locate the token and send the token to the payment engine 206 of the server device(s) 108. As mentioned, the token can be encrypted so that the token is secure while stored on the client device and while being transferred from the client device to the payment engine 206 [for making payments or transferring money]. [T]he client device 500 is a handheld device, such as a mobile phone device (e.g., a Smartphone).), the method comprising: 
receiving, at a verifying node, a transfer request from a user device (Havilio FIGs 2-3, [0105]. In one or more embodiments, a process for a sender user initiating a payment transaction with a recipient user begins with the client device generating 300 a payment request in response to the sender requesting to initiate a payment transaction with the recipient and send the payment request to the server device(s) 108.); 
authenticating, by the verifying node, the transfer request (Havilio [0086], [0106], [0114]. Additionally, the risk calculator can also perform additional operations associated with authenticating a user with a banking system in connection with a payment trans action. To illustrate, the financial system can communicate with the payment engine and/or the network application to obtain information related to security questions that help the financial system authenticate the user when attempting to access the payment account. In response to the request to initiate the payment transaction, the server device(s) 108 can optionally perform 302 a risk check for the requested payment transaction. The financial system can authenticate 316 the user for the payment account based on the login information.); 
generating, by the verifying node, a transfer authorization token (Havilio [0121]. In one or more embodiments, the payment network 115 generates 334 a token associated with the payment account of the sender. The payment network 115 may generate the token and send the token with the successful payment response or at any time after authenticating the sender. As previously mentioned, the token can be a tokenized credential that includes account information for authenticating the sender with the payment account. The token also allows the payment network 115 to authenticate the sender without re-verifying the security information.); and 
providing, by the verifying node, the transfer authorization token [to at least one recipient device] (Havilio [0127]. After identifying the recipient ID, the server device(s) 108 send 406 the payment information (i.e., payment amount, recipient ID) with the token to the payment network 115.). 
Havilio does not explicitly disclose: wherein the transfer authorization token comprises a physically unclonable function; providing, by the verifying node, the transfer authorization token to at least one recipient device.
However, in an analogous art, Edwardsson discloses a method comprising the step of: 
wherein the transfer authorization token comprises a physically unclonable function (Edwardsson [0007], [0027]. Specifically, the specialized embedded computing devices of this invention include Physical Unclonable Function ( henceforth abbreviated PUF ) hardware. Specialized PUF embedded computing device 200 also creates a new proof signature, which includes a time stamp, then adds said proof signature, said new token creation claim transaction records, and other supported transactions from a pool of pending transactions to a new data block [of a blockchain]. [Specification at par. [0070] explains that “PUF 120 used as trusted hardware [ ] may employ cryptographic measures including generation of public and / or private keys” used for generating cryptocurrency tokens.] ); 
providing, [by the verifying node], the transfer authorization token to at least one recipient device (Edwardsson [0031]. In one embodiment, Token Sender 391 may use a software program running on a smartphone to send value tokens to Recipient 392's PoEPG blockchain network address. Other embodiments, including but not limited to embodiments wherein the sender and recipient use mobile phone text messaging , hardware wallet devices , blockchain wallet software running on general purpose computers , third party online wallet services , or third party brokerage or exchange services are all possible.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Makay with the teachings of Edwardsson to include the steps of: wherein the transfer authorization token comprises a physically unclonable function; providing, by the verifying node, the transfer authorization token to at least one recipient device, to provide users with a means for conducting a secure and token based blockchain cryptocurrency transactions.  (See Edwardsson [0031]). 
Regarding claim 4, Havilio and Edwardsson disclose the method of claim 1. Havilio further discloses wherein authenticating further comprises comparing the transfer request from the user device to an authentication listing (Havilio [0102], [0114]. Specifically, the token manager 246 can manage tokenized credentials for users who have previously engaged in payment transactions [e.g., token managers has a list of users who have been authenticated for prior transactions] with one or more other users via the social networking system. The financial system can authenticate 316 the user for the payment account based on the login information.). 
Regarding claim 6, Havilio and Edwardsson disclose the method of claim 1. Havilio further discloses wherein authenticating further comprises determining, by the verifying node, at least a heuristic of trust as a function of the at least a transfer request from the user device (Havilio [0094], [0106]. For example, in one or more embodiments, the network application 204 can determine whether a risk associated with the sender or the recipient satisfies a predetermined threshold. [I]f the risk associated with the recipient is below a predetermined threshold, the network application 204 can determine that the recipient is likely a fraudster and notify the payment engine 206 that the recipient is a fraudster. In response to the request to initiate the payment transaction, the server device(s) 108 can optionally perform 302 a risk check for the requested payment transaction. [Note that “heuristic of trust” can indicate a relative confidence level for trustworthiness. See Specification at par. [0094].]). 
Regarding claim 10, Havilio and Edwardsson disclose the method of claim 1. Havilio further discloses wherein providing the transfer authorization token further comprises incorporating the transfer authorization token in an instance of an authentication listing (Havilio [0102], [0121], [0123]. Specifically, the token manager 246 can manage tokenized credentials for users who have previously engaged in payment transactions [e.g., token managers has a list of users who have been authenticated for prior transactions] with one or more other users via the social networking system. The payment network 115 may generate the token and send the token with the successful payment response or at any time after authenticating the sender. As mentioned, the payment network 115 can generate a token for use in connection with additional payment transactions after a first payment transaction.)
Regarding claim 11, claim 11 corresponds to system corresponding to the method of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to system corresponding to the method of claim 4. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to system corresponding to the method of claim 6. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 corresponds to system corresponding to the method of claim 10. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of Edwardsson (“Edwardsson,” US 20190370504, filed May 30, 2018) and Hammond,II et al. (“Hammond, II,” US 20040123156, published Jun 24, 2005). 
Regarding claim 2, Havilio and Edwardsson disclose the method of claim 1. Havilio and Edwardsson do not explicitly disclose: wherein receiving the transfer request further comprises: receiving a cryptographic proof from the user device; and cryptographically verifying the cryptographic proof. 
However, in an analogous art, Hammond, II discloses a method comprising the step of wherein receiving the transfer request further comprises: receiving a cryptographic proof from the user device; and cryptographically verifying the cryptographic proof (Hammond II [0029]. Before mobile computer 514 connects to LAN 504, it is first authenticated using Zero-knowledge identification protocol 46 as shown in FIG. 3. Mobile computer 514 includes a prover agent 522 that interacts with authentication agent 520 to perform Zero-knowledge identification protocol 46. [Note the Speciation at par. [0038] explains that cryptographic proofs can be zero-knowledge proofs]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Hammond II with the teachings of Havilio and Edwardsson to include the step of: receiving a cryptographic proof from the user device; and cryptographically verifying the cryptographic proof, to provide users with a means for using zero-knowledge proofs for authentcation. (See Hammond II [0029]). 
Regarding claim 12, claim 12 corresponds to system corresponding to the method of claim 2. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of Edwardsson (“Edwardsson,” US 20190370504, filed May 30, 2018) and Blankenbeckler et al. (“Blankenbeckler,” US 20040123156, published Jun 24, 2005). 
Regarding claim 3, Havilio and Edwardsson disclose the method of claim 1. Havilio and Edwardsson do not explicitly disclose: wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing. 
However, in an analogous art, Blankenbeckler teaches a method comprising the step of wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing (Blankenbeckler [0039], [0150].  A user of client system 106 may then remotely access the content and play it on a mobile device, such as an iPad, iPod, iPhone, a portable video game console, such as PlayStation(R) portable or a Nintendo DS, etc. Kiosk 106 then responds by sending a host session ID and its certificate, which includes its public key, to storage device 112. The storage device 112 verifies the host certificate and checks the signature. The storage device 112 may also check its revocation list to make sure the kiosk 106 is not revoked.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Blankenbeckler with the teachings of Havilio and Edwardsson to include the step of: wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing, to provide users with a means for comparing client identification information against a revocation list prior to granting access to services. (See Blankenbeckler [0150]). 
Regarding claim 13, claim 13 corresponds to system corresponding to the method of claim 3. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of Edwardsson (“Edwardsson,” US 20190370504, filed May 30, 2018) and Lindemann (“Lindemann,” US 20170048218, published Feb. 16, 2017). 
Regarding claim 7, Havilio and Edwardsson disclose the method of claim 1. Havilio and Edwardsson do not explicitly disclose: wherein generating the transfer authorization token further comprises: associating, the transfer request from the user with at least an authorization datum; digitally signing the authorization datum; and generating the transfer authorization token containing the digitally authorization datum.
However, in an analogous art, Lindemann discloses a method comprising the steps of wherein generating the transfer authorization token further comprises: 
associating, the transfer request from the user with at least an authorization datum; digitally signing the authorization datum; and generating the transfer authorization token containing the digitally authorization datum (Lindemann [0044]. After the user provides valid verification data [ ], the authentication device verifies the user and generates a crypto graphic signature (sometimes referred to as a “token') with the transaction details and the random challenge (i.e., the signature is calculated over the transaction details and the nonce). This allows the secure transaction server 132-133 to ensure that the transaction details have not been modified between the server and the client. The secure transaction server 132-133 identifies the user with the user name and verifies the signature. If verification succeeds, a confirmation message is sent to the client and the transaction is processed.).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Lindemann with the teachings of Havilio and Edwardsson to include the step of: associating, the transfer request from the user with at least an authorization datum; digitally signing the authorization datum; and generating the transfer authorization token containing the digitally authorization datum, to provide users with a means for using a digital signature to verify the authenticity of transaction data. (See Lindemann [0044]). 
Regarding claim 8, Havilio, Edwardsson and Lindemann disclose the method of claim 7. Edwardsson further discloses wherein the transfer authorization token includes recipient device information (Edwardsson [0031]. In one embodiment, Token Sender 391 may use a software program running on a smartphone to send value tokens to Recipient 392's PoEPG blockchain network address. Other embodiments, including but not limited to embodiments wherein the sender and recipient use mobile phone text messaging.). 
The motivation is the same as that of claim 7 above. 

Regarding claim 9, Havilio, Edwardsson and Lindemann disclose the method of claim 7. Edwardsson further discloses wherein generating the authorization token includes associating a temporal attribute with the transfer authorization token (Edwardsson [0026]- [0027]. [Specialized PUF embedded in computing device] calculates the number of new digital value tokens it is entitled to create [ ] and generates transaction records for the e PoEPG blockchain to create and claim said value tokens. Specialized PUF embedded computing device 200 also creates a new proof signature, which includes a time stamp, then adds said proof signature, said new token creation claim transaction records, and other supported transactions from a pool of pending transactions to a new data block , then broadcasts the new block [to be added to the block-chain].). 
The motivation is the same as that of claim 7 above. 
Regarding claim 17, claim 17 corresponds to system corresponding to the method of claim 7. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 corresponds to system corresponding to the method of claim 8. Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 corresponds to system corresponding to the method of claim 9. Claim 19 is similar in scope to claim 9 and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439